DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-5, 48-50 and 111-115) on July 14, 2021 is acknowledged. Applicant added claims 259-262 and canceled claims 206-210 on July 14, 2021.
Upon re-docketing to Examiner Nicol, a second restriction requirement was deemed necessary. A telephonic restriction requirement was conducted on 8/6/2021 with Scott McBride (attorney of record) between Invention 1 (Claims 1-5 and 259-262), Invention 2 (Claims 48-50) and Invention 3 (Claims 111-115). Furthermore, a species election was required between a single specific positive phenotype (survival, fitness, expression of a fluorescently labeled protein and expression of an antibiotic) on 8/6/2021.
Applicant’s telephonic election without traverse of Invention 1 (Claims 1-5 and 259-262) and species (expression of a fluorescently labeled protein) on August 9, 2021 is acknowledged. Claims 1-5, 48-50, 111-115 and 259-262 are pending. Claims 48-50 and 111-115 are currently withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-5 and 259-262 are examined in the current action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/12/2021 and 3/8/2021 were received.  The submissions were compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 259-262 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The instant invention describes a method for determining one or more outcomes of one or more nucleic acid edits wherein one or more partitions of clonal cells are obtained by clonally expanding a single cell obtained from contacting one or more original cells with one or more “nucleic acid editing units”. The specification describes embodiments wherein the nucleic acid editing unit comprises an endonuclease and a guide RNA, while other embodiments describe the further inclusion of different donor templates (instant specification, para 68, 72 and 122). It is unclear what selection criteria would be used to select the aforementioned donor templates and under what circumstances one of ordinary skill would include these donor templates. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its metes and bounds, see MPEP 2173. Similar arguments are applied to the endonuclease and guide RNA. Applicant has defined the endonucleases as being selected from zinc finger proteins, TALENs, Cas9 and dCas9 among many other possible variants (instant specification, para 73). It is unclear under which conditions one of ordinary skill would select any particular endonuclease or specific guide RNA to generate a “nucleic acid editing unit” which is capable of generating the clonal cells comprising at least one nucleic acid edit. As a result, one of ordinary skill in the art would not understand what constitutes a “nucleic acid editing unit”, thus rendering the invention indefinite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 259-262 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The instant claims recite a method for determining the outcome of one or more nucleic acid edits.
The most recent update to the Office’s patent eligibility requirements are the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7 and October 17, 2019 (84 Fed. Reg. 50), which provides the following analysis to determine patent eligibility, derived from the decisions rendered in Mayo Collaborative Svcs. V. Prometheus Labs., 566 U.S. _, 132 S. Ct. 1289, 101 U.S.P.Q.2d 1961 (2012) (hereinafter “Mayo”), and in Alice Corp. Pty. Ltd. v CLS Bank Int’l, 573 U.S._, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) in subsequent court cases: 

Step 1 is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2. 
Step 2 is the two-part analysis from Alice Corp. 
Step 2A has been divided into 2 prongs.
Step 2A, prong 1 requires determining whether the claim is directed to the judicial exceptions of an abstract idea, a product of nature, or a law of nature or natural phenomenon other than a product of nature. To determine if the claim recites a nature-based product limitation, the markedly different characteristics analysis is use to evaluate whether the claim is directed to a “product of nature” that falls under the law of nature and natural phenomenon exceptions. In this analysis, markedly different characteristics can be expressed in terms of the product’s structure, function, and/or other properties. If YES, the claim is directed to a judicial exception, proceed to step 2A, prong 2. 
Step 2A, prong 2 requires evaluating whether a judicial exception is integrated into a particular application (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, ect.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a particular application [that] will apply, rely on, or use the judicial exception in a manner that imposes 
If NO, the claim does not integrate the judicial exception into a practical application, then proceed to step 2B.
Step 2B requires analyzing whether the claim as a whole amounts to significantly more than the exception by determining whether any element, or combination of elements, in the claims is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception. To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The Supreme Court has identified the following non-limiting considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself:
Improvements to another technology or technical field; 
Improvements to the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment. 

The instant invention describes a method for determining one or more outcomes of one or more nucleic acid edits comprising obtaining one or more partitions of clonal cells and determining the outcomes of one or more nucleic edits by comparing features of the edited clonal cells to the original cells. Claims 1-5 and 259-262 are directed to one of the statutory categories comprising a process (step 1). The judicial exception recited in claims 1-5 and 259-262 constitutes an abstract idea of “determining” by “comparing” one or more features of edited clonal cells to their un-edited counterparts. Thus, claims 1-5 and 259-262 are directed to a judicial exception (step 2A, prong 1, “Abstract Idea- Mental Process”) since the claimed process of determining by comparing could conceivably be performed in the human mind, see MPEP 2106.04(a)(2) part III. Accordingly, independent claims 1 and 259 do integrate into a particular application outside of determining the outcome of a nucleic acid edit by comparing, which could feasibly occur within the human mind and (step 2A, prong 2) and do not amount to significantly more than the step 2B). The “wherein” clause of claim 259 only serves to describe how one would obtain the clonal cell populations which are then later compared to determine the nucleic acid edit outcomes. Thus, claim 159 ends on a “determination” step which represents a mental process. Furthermore, dependent claims 2-5 and 260-262 describe further “comparing” steps and elaborate that positive phenotype selection was NOT used. Therefore, claims 1-5 and 259-262 do integrate into a particular application and could feasibly occur within the human mind and (step 2A, prong 2) and do not amount to significantly more than the judicial exception (step 2B). Accordingly, claims 1-5 and 259-262 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 259-262 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Regev et al. US 2019/0085324, published 3/21/2019 (hereinafter Regev). 
Claim 1 describes a method for determining one or more outcomes of one or more nucleic acid edits, the method comprising: (a) obtaining one or more partitions of clonal cells, wherein each clonal cell 
Claim 2 describes the method of claim 1, further comprising comparing one or more features of clonal cells in one partition to one or more features of clonal cells in another partition of a plurality of partitions of clonal cells comprising identical one or more nucleic acid edits in one or more genomic regions of interest.
Claim 3 describes the method of claim 1, wherein the clonal cell is not obtained via a positive phenotype selection.
Claim 4 describes the method of claim 3, wherein the positive phenotype selection is based on one or more of: survival, fitness, expression of a protein and expression of an antibiotic.
Claim 5 describes the method of claim 4, wherein the protein is a fluorescently labeled protein.
Claim 259 describes a method for determining one or more outcomes of one or more nucleic acid edits comprising: determining one or more outcomes of one or more nucleic acid edits by comparing one or more features of clonal cells in a partition of clonal cells to one or more features of cells in one or more original cells, wherein the one or more partitions of clonal cells are obtained by clonally expanding a single cell obtained from contacting one or more original cells with the one or more nucleic acid editing units, and wherein the clonal cells comprise at least one nucleic acid edit in one or more genomic regions of interest, and wherein the clonal cells are not obtained via a positive phenotype selection.
Claim 260 describes the method of claim 259, further comprising comparing one or more features of clonal cells in one partition to one or more features of clonal cells in another partition of a plurality of 
Claim 261 describes the method of claim 260, wherein the positive phenotype selection is based on one or more of: survival, fitness, expression of a protein and expression of an antibiotic.
Claim 262 describes the method of claim 261, wherein the protein is a fluorescently labeled protein.

Statement on Claim Interpretation
As stated previously in the 112(b) rejection, “nucleic acid editing unit” as recited in claims 1 and 259 is being interpreted as any type of system (i.e. zinc finger proteins, TALENs, Cas9 and associated guide RNA) containing an endonuclease which can introduce a nucleic acid edit.

Regev describes a systematic approach for analyzing genetic interactions using single and combinatorial genome-wide perturbations in cells, with subsequent molecular profiling at the single cell level (Regev, para 5). Regev states that this may be useful in determining the genetic interactions and outcomes of a particular genetic perturbation by preforming single-cell molecular profiling of the genetically perturbed cells in reference to unperturbed cells (Regev, para 25 and 38). Regev states that these genetic perturbations may be performed CRISPR-Cas9 based methods (Regev, para 30 and 53). Regev states that these genetic perturbations may comprise gene knock-down, gene knock-out, gene activation, gene insertion or regulatory element deletion (Regev, para 30). Thus, Regev fully describes the use of “nucleic acid editing units” which result in the nucleic acid editing of one or more genomic regions of interest. Regev describes comparing the genetically perturbed cells to their unperturbed counterparts or associated controls using single cell level molecular profiling to determine the outcome of the genetic perturbation (Regev, 12, 25, and 387). Regev describes the isolation of single cells, partition and expansion 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633